  8:20-cr-00078-BCB-SMB Doc # 111 Filed: 07/21/21 Page 1 of 1 - Page ID # 246




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:20CR78

       vs.
                                                                       ORDER
WILLIAM VANDETTI,

                      Defendant.


       This matter is before the court on the motion of Jessica P. Douglas to withdraw as
counsel for the defendant, William Vandetti. (Filing No. 110). Jessica P. Douglas represents that
she is relocating to Illinois and can no longer maintain a private practice in Nebraska. Jessica P.
Douglas’s motion to withdraw (Filing No. 110) is granted.
       Kristina B. Murphree, 11605 Miracle Hills Drive, Suite 300, Omaha, NE 68154, (402)
492-9800, is appointed to represent William Vandetti for the balance of these proceedings
pursuant to the Criminal Justice Act. Jessica P. Douglas shall forthwith provide Kristina B.
Murphree with the discovery materials provided the defendant by the government and such other
materials obtained by Jessica P. Douglas which are material to William Vandetti’s defense.
       The clerk shall provide a copy of this order to Kristina B. Murphree and the defendant.
       IT IS SO ORDERED.

       Dated this 21st day of July, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
